


EXHIBIT 10.1


CHANGE-IN-CONTROL AGREEMENT


This Change-in-Control Agreement (the “Agreement”), dated as of January 1, 2013
(the “Effective Date”), is made by and between Windstream Corporation, a
Delaware corporation (as hereinafter defined, the “Corporation”), and
[EXECUTIVE](as hereinafter defined, the “Executive”).
WHEREAS, the Board of Directors of the Corporation (as hereinafter defined, the
“Board”) recognizes that the possibility of a Change in Control (as hereinafter
defined) of the Corporation exists and that such possibility, and the
uncertainty it may cause, may result in the departure or distraction of key
management employees of the Corporation or of a Subsidiary to the detriment of
the Corporation and its stockholders; and
WHEREAS, the Executive is a key management employee of the Corporation or of a
Subsidiary; and
WHEREAS, the Board has determined that the Corporation should encourage the
continued employment of the Executive by the Corporation or a Subsidiary and the
continued dedication of the Executive to his assigned duties without distraction
as a result of the circumstances arising from the possibility of a Change in
Control; and
WHEREAS, the Corporation and the Executive are parties to a Change-in-Control
Agreement dated as of DATE (the “Original Agreement”); and
WHEREAS, the Corporation and the Executive desire that this Agreement replace
and supersede the Original Agreement, effective as of the date hereof.
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Corporation and the Executive hereby agree as follows:
1.     Defined Terms. For purposes of this Agreement, the following terms shall
have the meanings indicated below:
(A)    “Annual Incentive Plan” shall mean the Windstream Corporation Performance
Incentive Compensation Plan, the Windstream Corporation Executive Incentive
Compensation Plan and any one or more other formalized plans, if any, in which
the Executive is eligible to participate providing incentive compensation
payable in cash to eligible participants determined on the basis of a measuring
period not in excess of 12 calendar months, but shall expressly exclude, without
limitation, the Windstream 2007 Deferred Compensation Plan, the Windstream
Benefit Restoration Plan, any plan qualified or intended to be qualified under
Section 401(a) of the Code and any plan supplementary thereto, the Windstream
2006 Equity Plan, as amended and restated effective February 17, 2010, and any
other plan or arrangement under which stock, stock options, stock appreciation
rights, restricted stock or similar options, stock, or rights are issued, any
amendment or restatement of, or successor plan to, any of the foregoing plans in
effect from time to time, and any executive fringe benefits.

1

--------------------------------------------------------------------------------




(B)     “Annual Incentive Target” shall mean with respect to any measuring
period, the amount of cash compensation that would be payable to the Executive
under the Annual Incentive Plan for such measuring period, computed assuming
that the level of performance with respect to a performance goal identified in
accordance with the terms of the Annual Incentive Plan as the “target” level of
performance has been achieved. Where no level of performance has been
specifically identified as the “target” level, the “target” level shall be (i)
the only level if one level is identified, (ii) the higher of two levels if two
levels are identified, and (iii) the highest level if three or more levels are
identified. Where the amount of compensation depends on the achievement of
multiple performance goals, the achievement of each target level of performance
with respect to each goal shall be assumed.
(C)     “Board” shall mean the Board of Directors of the Corporation, as
constituted from time to time.
(D)     “Cause” for termination by the Corporation of the Executive's employment
shall mean (i) the willful failure by the Executive substantially to perform the
Executive's duties with the Corporation or a Subsidiary, other than any failure
resulting from the Executive's incapacity due to physical or mental illness or
any actual or anticipated failure after the issuance of a Notice of Termination
for Good Reason by the Executive in accordance with paragraph (A) of Section 8,
that continues for at least 30 calendar days after the Board delivers to the
Executive a written demand for performance that identifies specifically and in
detail the manner in which the Board believes that the Executive willfully has
failed substantially to perform the Executive's duties, (ii) a conviction,
guilty plea or plea of nolo contendere of the Executive for any felony, (iii)
the willful engaging by the Executive in misconduct that is demonstrably and
materially injurious to the Corporation or any Subsidiary, monetarily or
otherwise, (iv) a material violation by the Executive of the corporate
governance board guidelines and code of ethics of the Corporation or any
Subsidiary; (v) a material violation by the Executive of the requirements of the
Sarbanes-Oxley Act of 2002 or other federal or state securities law, rule or
regulation, (vi) the repeated use of alcohol by the Executive that materially
interferes with the Executive's duties, the use of illegal drugs by the
Executive, or a violation by the Executive of the drug and/or alcohol policies
of a the Corporation or any Subsidiary, or (vii) a material breach by the
Executive of any of the protective covenants contained in Section 9. For
purposes of this definition, no act, or failure to act, on the Executive's part
shall be deemed “willful” unless done, or omitted to be done, by the Executive
not in good faith and without reasonable belief that the Executive's act, or
failure to act, was in the best interest of the Corporation and its
Subsidiaries.
(E)     A “Change in Control” shall mean, if at any time subsequent to the date
of this Agreement any of the following events shall have occurred:
(i)    The acquisition by any individual, entity or “group,” within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act (a “Person”), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of voting securities of the Corporation where such acquisition
causes any such Person to own fifty percent (50%) or more of the combined voting
power of the then outstanding voting securities of the Corporation entitled to
vote generally in the election of directors (the “Outstanding Voting
Securities”); provided, however, that for purposes of this definition, any
acquisition by any

2

--------------------------------------------------------------------------------




corporation pursuant to a transaction that complies with clauses (A), (B) and
(C) of subparagraph (iii) below shall not be deemed to result in a Change in
Control;
(ii)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Corporation's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;
(iii)     The consummation of a reorganization, merger or consolidation or sale
or other disposition of more than fifty percent (50%) of the assets of the
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, at least fifty percent (50%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation's assets either directly or through one or more subsidiaries), in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Voting Securities, as the case may be,
(B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Corporation
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, fifty percent (50%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or the action of the Board, providing for such Business
Combination; or
(iv)    Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
(F)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
(G)    “Corporation” shall mean Windstream Corporation and any successor to its
business or assets, by operation of law or otherwise.
(H)    “Date of Termination” shall have the meaning stated in paragraph (B) of
Section 8 hereof.
    

3

--------------------------------------------------------------------------------




(I)    “Disability” shall be deemed the reason for the termination by the
Corporation of the Executive's employment, if, as a result of the Executive's
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive's duties with the
Corporation or a Subsidiary for a period of six consecutive months, the
Corporation shall have given the Executive a Notice of Termination for
Disability, and, within 20 business days after the Notice of Termination is
given, the Executive shall not have returned to the full-time performance of the
Executive's duties.
(J)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
(K)    “Executive” shall mean the individual named in the first paragraph of
this Agreement.
(L)    “Good Reason” for termination by the Executive of the Executive's
employment shall mean the occurrence, without the Executive's express written
consent, of any one of the following:
(i)    the assignment to the Executive of any duties inconsistent with the
Executive's status as an executive officer of the Corporation or of a Subsidiary
or a substantial adverse alteration in the nature or status of the Executive's
responsibilities from those in effect immediately prior to the Change in
Control;
(ii)     a reduction by the Corporation in the Executive's annual base salary to
any amount less than the Executive's annual base salary as in effect immediately
prior to the Change in Control;
(iii)    the relocation of the principal executive offices of the Corporation to
a location more than 35 miles from the location of such offices immediately
prior to the Change in Control or the Corporation's requiring the Executive to
be based anywhere other than the principal executive offices of the Corporation,
or in the case that the Executive was not based at the principal executive
offices of the Corporation immediately prior to the Change of Control, to a
location more than 35 miles from the location where the Executive was based
immediately prior to the Change of Control, except for required business travel
to an extent substantially consistent with the Executive's business travel
obligations immediately prior to the Change in Control;
(iv)     the failure by the Corporation to pay to the Executive any portion of
the Executive's current compensation, or to pay to the Executive any deferred
compensation under any deferred compensation program of the Corporation, within
five calendar days after the date the compensation is due (taking into account
applicable restrictions under Section 409A) or to pay or reimburse the Executive
for any expenses incurred by him for required business travel;
(v)     the failure by the Corporation to continue in effect any compensation
plan in which the Executive participates immediately prior to the Change in
Control that is material to the Executive's total compensation, including but
not limited to, stock option, restricted stock, stock appreciation right,
incentive compensation, bonus, and other plans, unless an equitable alternative
arrangement embodied in an ongoing substitute or alternative plan

4

--------------------------------------------------------------------------------




has been made, or the failure by the Corporation to continue the Executive's
participation therein (or in a substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of compensation provided
and the level of the Executive's participation relative to other participants,
than existed immediately prior to the Change in Control;
(vi)    the failure by the Corporation to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Corporation's pension, profit-sharing, life insurance, medical, health and
accident, disability, or other employee benefit plans in which the Executive was
participating immediately prior to the Change in Control; the failure by the
Corporation to continue to provide the Executive any material fringe benefit or
perquisite enjoyed by the Executive immediately prior to the Change in Control;
or the failure by the Corporation to provide the Executive with the number of
paid vacation days to which the Executive is entitled in accordance with the
Corporation's normal vacation policy in effect immediately prior to the Change
in Control;
(vii)    any purported termination by the Corporation of the Executive's
employment that is not effected in accordance with a Notice of Termination
satisfying the requirements of paragraph (A) of Section 8 hereof; or
(viii)    any failure by the Corporation to comply with and satisfy Section
12(A) of this Agreement, other than a failure not occurring in bad faith and
which is remedied by the Corporation promptly after receipt of notice thereof
given by the Executive.
(M)    “Non-Interference / Assistance Period” shall mean the period commencing
with the Date of Termination and ending on the first anniversary of the Date of
Termination.
(N)     “Notice of Termination” shall have the meaning stated in paragraph (A)
of Section 8 hereof.
(O)    “Payment Trigger” shall mean the occurrence of a Change in Control during
the term of this Agreement coincident with or followed at any time before the
end of the second anniversary of the Change in Control by the termination of the
Executive's employment with the Corporation or a Subsidiary in a manner that
constitutes a “separation from service”, as defined in Section 409A, for any
reason other than (i) by the Executive without Good Reason, (ii) by the
Corporation as a result of the Disability of the Executive or with Cause or,
(iii) as a result of the death of the Executive.
(P)    “Section 409A” shall mean Section 409A of the Code and any proposed,
temporary or final regulations, or any other guidance, promulgated with respect
to such Section 409A by the U.S. Department of Treasury or the Internal Revenue
Service.
(Q)     “Subsidiary” shall mean any corporation or other entity or enterprise,
whether incorporated or unincorporated, of which at least a majority of the
securities or other interests having by their terms ordinary voting power to
elect a majority of the board of directors or others serving similar functions
with respect to such corporation or other entity or enterprise is owned by the
Corporation or other entity or enterprise of which the Corporation directly or
indirectly owns securities or other interests having all the voting power.

5

--------------------------------------------------------------------------------




2.     Term of Agreement. This Agreement shall become effective on the Effective
Date, shall supersede, terminate and replace the Original Agreement as of the
Effective Date, and, subject to the second sentence of this Section 2, shall
continue in effect until the earliest of (i) a Date of Termination in accordance
with Section 8, or the death of the Executive, shall have occurred prior to a
Change in Control, (ii) if a Payment Trigger shall have occurred during the term
of this Agreement, the performance by the Corporation of all its obligations,
and the satisfaction by the Corporation of all its obligations and liabilities,
under this Agreement, (iii) January 1, 2018, if, as of such date, a Change in
Control shall not have occurred and be continuing or (iv) in the event, as of
January 1, 2018, a Change in Control shall have occurred and be continuing,
either the expiration of such period thereafter within which a Payment Trigger
does not or can not occur or the ensuing occurrence of a Payment Trigger and the
performance by the Corporation of all of its obligations and liabilities under
this Agreement. Any Change in Control during the term of this Agreement that for
any reason ceases to constitute a Change in Control or is not followed by a
Payment Trigger shall not effect a termination or lapse of this Agreement.
3.     General Provisions.
(A)     The Corporation hereby represents and warrants to the Executive as
follows: The execution and delivery of this Agreement and the performance by the
Corporation of the actions contemplated hereby have been duly authorized by all
necessary corporate action on the part of the Corporation. This Agreement is a
legal, valid and legally binding obligation of the Corporation enforceable in
accordance with its terms. Neither the execution or delivery of this Agreement
nor the consummation by the Corporation of the actions contemplated hereby
(i) will violate any provision of the certificate of incorporation or bylaws (or
other charter documents) of the Corporation, (ii) will violate or be in conflict
with any applicable law or any judgment, decree, injunction or order of any
court or governmental agency or authority, or (iii) will violate or conflict
with or constitute a default (or an event of which, with notice or lapse of time
or both, would constitute a default) under or will result in the termination of,
accelerate the performance required by, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the assets or properties of
the Corporation under, any term or provision of the certificate of incorporation
or bylaws (or other charter documents) of the Corporation or of any contract,
commitment, understanding, arrangement, agreement or restriction of any kind or
character to which the Corporation is a party or by which the Corporation or any
of its properties or assets may be bound or affected.
(B)     No amount or benefit shall be payable under this Agreement unless there
shall have occurred a Payment Trigger during the term of this Agreement. In no
event shall payments in accordance with this Agreement be made in respect of
more than one Payment Trigger.
(C)     This Agreement shall not be construed as creating an express or implied
contract of employment and, except as otherwise agreed in writing between the
Executive and the Corporation, the Executive shall not have any right to be
retained in the employ of the Corporation or of a Subsidiary. Notwithstanding
the immediately preceding sentence or any other provision of this Agreement, no
purported termination of the Executive's employment that is not effected in
accordance with a Notice of Termination satisfying paragraph (A) of Section 8

6

--------------------------------------------------------------------------------




shall be effective for purposes of this Agreement. The Executive's right,
following the occurrence of a Change in Control, to terminate his employment
under this Agreement for Good Reason shall not be affected by the Executive's
Disability or incapacity. The Executive's continued employment shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason under this Agreement.
4.     Payments Due Upon a Payment Trigger. Upon the occurrence of a Payment
Trigger during the term of this Agreement:
(A)    The Corporation shall pay to the Executive the following amounts in cash
as follows:
(i)    the Executive's annual base salary through the Date of Termination to the
extent not theretofore paid, and such amount shall be paid in a lump sum within
30 days following the Date of Termination;
(ii)    the amount of any incentive compensation that has been allocated or
awarded to the Executive for a completed fiscal year or other completed
measuring period preceding the occurrence of the Date of Termination under any
incentive compensation plan but has not yet been paid to the Executive, and such
amount shall be paid in a lump sum within (x) 30 days following the Date of
Termination or (y) any earlier date as required by the applicable incentive
plan;
(iii)    the product of (x) the Annual Incentive Target in effect immediately
prior to the Payment Trigger and (y) a fraction, the numerator of which is the
number of calendar days in the current fiscal year through the Date of
Termination, and the denominator of which is 365, reduced by the amount, if any,
paid or payable to the Executive under the Annual Incentive Plan's terms with
respect to the fiscal year during which the Date of Termination occurs, and such
amount shall be paid in a lump sum within (I) the 30-day period commencing on
the 60th day following the Date of Termination, or (II) such later period as
required by Section 6; and
(iv)    any accrued vacation pay to the extent not “theretofore paid, and such
amount shall be paid in a lump sum within 30 days following the Date of
Termination.
(B)     The Corporation shall pay to the Executive in a lump sum in cash within
the 30 day period commencing on the 60th day following the Date of Termination,
or within such later period as required by Section 6, an amount equal to the
product of: (i) [THREE/TWO/ONE]multiplied by, (ii) the sum of: (x) the higher of
the Executive's annual base salary in effect immediately prior to the occurrence
of the Change in Control or the Executive's annual base salary in effect
immediately prior to the Payment Trigger, plus (y) the higher of the Executive's
Annual Incentive Target in effect immediately prior to the occurrence of the
Change in Control or the Executive's Annual Incentive Target in effect
immediately prior to the Payment Trigger.
(C)     The Corporation shall pay to the Executive in a lump sum in cash within
the 30 day period commencing on the 60th day following the Date of Termination,
or such later period as required by Section 6, an amount equal to the product of
(i) the Executive's monthly premium for health and dental insurance continuation
coverage for the Executive and the

7

--------------------------------------------------------------------------------




Executive's family under the Consolidated Omnibus Budget Reconciliation Act of
1985(“COBRA”), based on the monthly premium rate for such coverage in effect on
the Date of Termination, multiplied by (ii) [THIRTY-SIX (36)/TWENTY-FOUR
(24)/TWELVE (12)]months.
(D)     The Corporation shall, at its sole expense as incurred, provide the
Executive with outplacement services from a recognized outplacement service
provider, the scope of which shall be selected by the Executive in his sole
discretion, provided that (i) the cost to the Corporation shall not exceed
$[50,000/25,000], and (ii) in no event shall the period during which the
outplacement service expenses are incurred or the period during which the
expenses are paid,extend beyond the end of the second calendar year that begins
after the Executive's Date of Termination.
(E)     To the extent not theretofore paid or provided, the Corporation shall
pay to the Executive all vested benefits or other amounts that the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any contract or agreement with the Corporation or any of its Subsidiaries at or
subsequent to the Date of Termination in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.
Notwithstanding the foregoing, if the Executive receives the payments and
benefits in accordance with paragraphs (A)(iii), (B), (C) and (D) of this
Section 4, the Executive shall not be entitled to any severance pay or benefits
under the Windstream Severance Plan, the Windstream Change-in-Control Severance
Plan, or any other severance plan, program or policy of the Corporation or its
Subsidiaries, unless otherwise specifically provided therein in a specific
reference to this Agreement. For the purpose of clarification, the restriction
on other severance pay or benefits in the prior sentence shall not apply to a
stock option, restricted stock, share or unit, performance share or unit,
deferred compensation or similar plan or agreement which may contain provisions
operative on a termination of the Executive's employment or may refer to
accelerated vesting or accelerated payment upon a termination of employment.
5.    Certain Reductions in Payments.
(A)     In the event that it shall be determined by the Accounting Firm that any
Payment to the Executive would be subject to the Excise Tax, the Accounting Firm
shall determine whether to reduce the aggregate amount of the Payments payable
to the Executive to the Reduced Amount. The Payments shall be reduced to the
Reduced Amount only if the Accounting Firm determines that the Executive would
have a greater Net After-Tax Benefit if the Executive's Payments were reduced to
the Reduced Amount. If, instead, the Accounting Firm determines that the
Executive would have a greater Net After-Tax Benefit if the Executive's Payments
were not reduced to the Reduced Amount, the Executive shall receive all Payments
to which the Executive is entitled under this Agreement.
(B)     If the Accounting Firm determines that the aggregate Payments otherwise
payable to the Executive should be reduced to the Reduced Amount pursuant to
this Section 5, the Corporation shall promptly give the Executive notice to that
effect and a copy of the detailed calculation thereof. All determinations made
by the Accounting Firm under this Section 5 shall

8

--------------------------------------------------------------------------------




be binding upon the Corporation and the Executive and shall be made within
thirty (30) business days after a termination of the Executive's employment or
such earlier date as requested by the Corporation. The reduction of the
Executive's Payments to the Reduced Amount, if applicable, shall be made by
reducing the Payments under the following sections of this Agreement (and no
other Payments) in the following order: (i) Section 4(B), (ii) Section
4(A)(iii), (iii) Section 4(C), and (iv) Section 4(D). All fees and expenses of
the Accounting Firm pursuant to this Section 5 shall be borne solely by the
Corporation.
(C)    The following terms shall have the following meanings for purposes of
this Section 5.
(i)    “Accounting Firm” shall mean an independent, nationally recognized
accounting firm designated by the Corporation prior to a Change in Control;
provided that if the Accounting Firm is not willing or able to value the
restrictive covenants in Section 9, then the restrictive covenants shall be
valued by an independent third-party valuation specialist selected by the
Corporation prior to a Change in Control.
(ii)    “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.
(iii)    “Net After-Tax Benefit” shall mean the aggregate Value of all Payments
to the Executive, net of all taxes imposed on the Executive with respect thereto
under Sections 1 and 4999 of the Code and under applicable state and local laws,
as determined by the Accounting Firm after taking into account any value
attributable to the restrictive covenants in Section 9 that is treated as
reasonable compensation described in Section 280G(b)(4) of the Code.
(iv)    “Payment” shall mean any payment or distribution by the Corporation in
the nature of compensation (within the meaning of Section 280G(b)(2) of the
Code) to or for the benefit of the Executive that is contingent on a Change in
Control,whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise.
(v)    “Reduced Amount” shall mean the greatest amount of Payments that can be
paid to the     Executive that would not result in the imposition of the Excise
Tax upon the Executive if the Accounting Firm determines to reduce Payments to
the Executive pursuant to this Section 5, determined after taking into account
any value attributable to the restrictive covenants in Section 9 that is treated
as reasonable compensation described in Section 280G(b)(4) of the Code.
(vi)    “Value” of a Payment shall mean the economic present value of a Payment
as of the date of the Change in Control (or such other date as required pursuant
to Section 280G), as determined by the Accounting Firm pursuant to Section 280G
of the Code using the discount rate required by Section 280G(d)(4) of the Code.

9

--------------------------------------------------------------------------------




6.     Compliance with Section 409A.
(A)     Notwithstanding anything contained in this Agreement to the contrary, if
the Executive is a “specified employee,” as determined under the Corporation's
policy for determining specified employees on the Date of Termination, all
payments, benefits or reimbursements paid or provided under this Agreement that
constitute a “deferral of compensation” within the meaning of Section 409A of
the Code, that are provided as a result of a“separation from service” within the
meaning of Section 409A and that would otherwise be paid or provided during the
first six months following such Date of Termination shall be accumulated through
and paid or provided (together with interest at the applicable Federal
short-term rate,compounded semi-annually, in effect under Section 1274(d) of the
Code as of the Date of Termination) within 30 calendar days after the first
business day following the six month anniversary of such Date of Termination
(or, if the Executive dies during such six-month period,within 10 calendar days
after the Executive's death).
(B)     It is intended that the payments and benefits provided under this
Agreement shall either be exempt from the application of, or comply with, the
requirements of Section 409A. This Agreement shall be construed, administered,
and governed in a manner that effects such intent, and the Corporation shall not
take any action that would be inconsistent with such intent. Without limiting
the foregoing, the payments and benefits provided under this Agreement may not
be deferred, accelerated, extended, paid out or modified in a manner that would
result in the imposition of an additional tax under Section 409A upon
Executive.Although the Corporation shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A, the tax
treatment of the benefits provided under this Agreement is not warranted or
guaranteed. Neither the Corporation, its Subsidiaries nor the irrespective
directors, officers, employees or advisors shall be held liable for any taxes,
interest,penalties or other monetary amounts owed by the Executive or other
taxpayer as a result of the Agreement.
7.     Release. Notwithstanding anything contained herein to the contrary, the
Corporation shall only be obligated to pay or provide any benefit under Sections
4(A)(iii), 4(B),4(C), or 4(D) if: (A) within the 45-day period after the Date of
Termination the Executive first executes a release substantially in the form
attached hereto as Exhibit A; (B) the Executive does not revoke the release; and
(C) the release becomes effective and irrevocable in accordance with its terms.
8.     Termination Procedures.
(A)     On or after the occurrence of a Change in Control, any purported
termination of the Executive's employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto in accordance with Section 13 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice that indicates
the specific termination provision in this Agreement relied upon, and, if
applicable, the notice shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated. Further, a Notice of Termination
for Cause shall include a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the entire

10

--------------------------------------------------------------------------------




membership of the Board at a meeting of the Board that was called and held for
the purpose of considering the termination (after reasonable notice to the
Executive and an opportunity for the Executive, together with his counsel, to be
heard by the members of the Board) finding that, in the informed, reasonable,
good faith judgment of the Board, the Executive was guilty of conduct set forth
in the definition of Cause in Section 1(D), and specifying the particulars
thereof in detail.
(B)     “Date of Termination” shall mean the effective date of the Executive's
termination of employment with the Corporation or its affiliates that
constitutes a “separation from service”within the meaning of Section 409A of the
Code. Except as provided in the next sentence, the Date of Termination shall be
determined as follows: (i) if the Executive's employment is terminated for
Disability, 20 business days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive's duties during that 20 business day period) and (ii) if the
Executive's employment is terminated for any other reason, the date specified in
the Notice of Termination, which, in the case of a termination by the
Corporation, shall not be less than ten business days except in the case of a
termination for Cause, and, in the case of a termination by the Executive, shall
not be less than ten business days nor more than 20 business days, respectively,
after the date such Notice of Termination is given.The Corporation and the
Executive shall take all steps necessary (including with regard to any
post-termination services by the Executive) to ensure that any termination
described in this Section 8(B) constitutes a “separation from service” within
the meaning of Section 409A of the Code and that the date on which such
separation from service takes place is the “Date of Termination”.
9.    Non-Disclosure: Non-Competition; and Non-Interference
(A)     The Executive acknowledges that in the course of his employment with the
Corporation and its Subsidiaries he has had and will have access to confidential
information and trade secrets proprietary to the Corporation and its
Subsidiaries, including, without limitation, information relating to the
Corporation's and its Subsidiaries' products, suppliers, and customers, the
sources, nature, processes, costs and prices of the Corporation's and its
Subsidiaries' products, the names, addresses, contact persons, purchasing and
sales histories, and preferences of the Corporation's and its Subsidiaries'
suppliers and customers, the Corporation's and its Subsidiaries' business plans
and strategies, and the names and addresses of, amounts of compensation paid to,
and the trading and sales performance of the Corporation's and its Subsidiaries'
employees and agents (hereinafter referred to as the “Confidential
Information”). The Executive further acknowledges that the Confidential
Information is proprietary to the Corporation and its Subsidiaries, that the
unauthorized disclosure of any of the Confidential Information to any person or
entity will result in immediate and irreparable competitive injury to the
Corporation and its Subsidiaries, and that such injury cannot adequately be
remedied by an award of monetary damages. Accordingly, the Executive shall not
at any time disclose any Confidential Information to any person or entity who is
not properly authorized by the Corporation or its Subsidiaries to receive the
information without the prior written consent of the Chairman of the Board of
the Corporation (which consent may be withheld for any reason or no reason)
unless and except to the extent that such disclosure is required by any subpoena
or other legal process (in which event the Executive will give the Chairman of
the Board of the Corporation prompt written notice of such subpoena or other
legal process in order to permit the

11

--------------------------------------------------------------------------------




Corporation and its Subsidiaries to seek appropriate protective orders), and
that he shall not use any Confidential Information for his own account without
the prior written consent of the Chairman of the Board of the Corporation (which
consent may be withheld for any reason or no reason).
(B)    The Executive shall not during his employment with the Corporation or its
Subsidiaries and thereafter until the expiration of the
Non-Interference/Assistance Period, in any manner, directly or indirectly,
through any person, firm or corporation, alone or as a member of a partnership
or as an officer, director, shareholder, investor or employee of or in any other
corporation or enterprise or otherwise, (i) engage in or be engaged in, or
assist any other person, firm, corporation or enterprise in engaging or being
engaged in, any business then actively being conducted by the Corporation or its
Subsidiaries, or any business that each of the Corporation or its Subsidiaries
has engaged in during the preceding one-year period, within any state in which
the Corporation or any of its Subsidiaries is licensed as an incumbent or
competitive local exchange carrier, or (ii) solicit, service, or accept the
business of any active customer of the Corporation or its Subsidiaries, or any
person or entity who is or was at any time during the previous one-year period a
customer of the Corporation or its Subsidiaries. Nothing in this Section shall
prohibit the Executive from being: (x) a shareholder in a mutual fund or a
diversified investment company or (y) a passive owner of not more than 5% of the
outstanding equity securities of any class of a corporation or other entity
which is publicly traded, so long as the Executive has no active participation
in the business of such corporation or other entity. For the purpose of
clarification, the business in which the Corporation is actively engaged
includes (i) the provision of retail and wholesale wireline telecommunications
services to consumers and business customers of all types, including, without
limitation, local and long distance voice services, unified communication
products and services, including MPLS networking and security offerings, network
access, fiber transport, and broadband products and data services regardless of
method of technology used to provide all of these services including, without
limitation, as a reseller, agent, dealer, an interexchange carrier, a cable
operator, a competitive access service provider, an incumbent local exchange
carrier, a voice-over-internet protocol provider or other provider using forms
of wireline communication technology; (ii) the provision of data hosting and
storage services, including without limitation colocation services, disaster
recovery services and solutions, cloud computing services via private, public
and hybrid cloud solutions or other cloud solutions; and (iii) managed services
solutions for data hosting, IT infrastructure, security, operating system and
software application management or any business engaged in by the Corporation at
any time during the one year proceeding the date of termination. The business in
which the Corporation is actively engaged excludes wireless communication
services, but not wireless broadband services.
(C)     The Executive shall not during his employment with the Corporation or
its Subsidiaries and thereafter until the expiration of the
Non-Interference/Assistance Period employ, or assist any person or entity in
employing, any employee of the Corporation or its Subsidiaries. The Executive
shall not during his employment with the Corporation or its Subsidiaries and
thereafter until the expiration of the Non-Interference/Assistance Period
solicit, or assist any person or entity to solicit, any employee of any member
of the Corporation or its Subsidiaries to leave the employment of the
Corporation or its Subsidiaries or to become employed by any other entity.

12

--------------------------------------------------------------------------------




(D)     If a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period,scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.
(E)     The Executive acknowledges that the covenants contained in this Section9
are a principal inducement for the willingness of the Corporation to enter into
this Agreement and make the payments and provide the benefits to the Executive
under this Agreement and that the Corporation and the Executive intend the
covenants (i) to be binding upon and enforceable against the Executive in
accordance with their terms, regardless of whether a Change in Control or a
Payment Trigger occurs and notwithstanding any common or statutory law to the
contrary; and (ii) to survive and continue in full force in accordance with
their terms notwithstanding the termination of this Agreement. The Executive
agrees that the obligations of the Corporation under this Agreement
(specifically including, but not limited to, the obligation to make any payment
or provide any benefit under Sections 4(A)(iii), 4(B), 4(C), or 4(D)) constitute
sufficient consideration for the covenants contained in this Section 9. The
Corporation and the Executive further agree that the restrictions contained in
this Section 9 are reasonable in period, scope and geographical area and are
necessary to protect the legitimate business interests and Confidential
Information of the Corporation and its Subsidiaries. The Executive agrees that
he will notify the Corporation and its Subsidiaries in writing if he has, or
reasonably should have, any questions regarding the applicability of this
Section 9. Because the Executive's services are unique and because the Executive
has access to Confidential Information, the parties agree that the Corporation
and its Subsidiaries would be damaged irreparably in the event any of the
provisions of this Section 9 were not performed in accordance with their
specific terms or were otherwise breached and that money damages would be an
inadequate remedy for any such non-performance or breach. In the event that the
Executive breaches or threatens to breach any such provision of this Section 9,
the parties agree that the Corporation and its Subsidiaries shall be entitled to
seek any and all equitable and legal relief provided by law, specifically
including immediate and permanent injunctive relief to prevent any breach or
threatened breach of any of such provisions and to enforce such provisions
specifically (without posting a bond or other security). The Executive hereby
waives any claim that the Corporation or its Subsidiaries have an adequate
remedy at law. The parties agree that the foregoing relief shall not be
construed to limit or otherwise restrict the ability of the Corporation and its
Subsidiaries to pursue any other remedy provided by law, including the recovery
of any actual, compensatory or punitive damages.
10.     No Offsets or Mitigation. The Corporation's obligation to make the
payments provided for in Sections 4 or 11 of this Agreement and otherwise to
perform its obligations hereunder shall be absolute and unconditional and shall
not be affected by any set-off,counterclaim, recoupment, defense or other claim,
right or action which the Corporation or any of its Subsidiaries may have
against the Executive or others. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains other
employment.
11.     Disputes.

13

--------------------------------------------------------------------------------




(A)     Any dispute or controversy arising out of or in connection with this
Agreement shall, upon a written notice from the Executive to the Corporation
either before suit thereupon is filed or within 20 business days thereafter, be
settled exclusively by binding arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. The arbitration
proceeding shall be conducted before a panel of three arbitrators sitting (i) if
the Executive is employed by the Corporation or any Subsidiary at the time of
the initiation of the arbitration, in the municipality in which the Executive's
principal place of employment is located at the time, and (ii) if the
Executive's employment with the Corporation or any Subsidiary has terminated
prior to the time of initiation of-the arbitration, at a location which is
within 50 miles of the location of the Executive's principal place of employment
at the time of his termination of employment. Judgment may be entered on the
arbitrator's award in any court having jurisdiction. The Executive shall,
however, be entitled to seek specific performance of the Corporation's
obligations hereunder during the pendency of any dispute or controversy arising
under or in connection with this Agreement. Notwithstanding the foregoing,the
Corporation shall not be required to seek or participate in arbitration
regarding any breach or threatened breach by the Executive of his obligations in
Section 9, but may pursue its remedies for such breach in a court of competent
jurisdiction in accordance with Section 11(B) below.
(B)     Any legal action concerning this Agreement, other than an arbitration
escribed in paragraph (A) of this Section 11, whether instituted by the
Corporation or the Executive, shall be brought and resolved only in a state
court of competent jurisdiction located in the territory that encompasses the
city, county, or parish in which the Executive's principal residence is located
at the time such action is commenced. The Corporation hereby irrevocably
consents and submits to and shall take any action necessary to subject itself to
the personal jurisdiction of that court and hereby irrevocably agrees that all
claims in respect of the action shall be instituted, heard, and determined in
that court. The Corporation agrees that such court is a convenient forum, and
hereby irrevocably waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of the action. Any final
judgment in the action may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
(C)     To the fullest extent permitted by applicable law, the Corporation shall
pay all costs and expenses, including attorneys' fees and disbursements, of the
Corporation and the Executive in connection with any legal proceeding (including
arbitration), whether or not instituted by the Corporation or the Executive,
relating to the interpretation or enforcement of any provision of this
Agreement, provided that if the Executive instituted the proceeding and the
judge, arbitrator, or other individual presiding over the proceeding
affirmatively finds that the Executive instituted the proceeding in bad faith,
the Executive shall pay all costs and expenses,including attorney's fees and
disbursements, of the Executive and the Corporation. The Corporation shall pay
prejudgment interest, compounded annually, on any money judgment obtained by the
Executive as a result of such proceeding, calculated at the prime rate (as
published in The Wall Street Journal) in effect as of the date the payment
should otherwise have been provided. Any reimbursement or payment of amounts to
the Executive provided under this Section 11(C), shall be subject to the
following rules: (i) the expenses must be incurred at anytime from the date of
this Agreement through the Executive's remaining lifetime or, if longer,through
the 10th anniversary of the date of the Change in Control; (ii) the expenses
shall be paid by the Corporation as incurred (within 10 days following the
Corporation's receipt of an invoice

14

--------------------------------------------------------------------------------




from the Executive); provided that the Executive shall have submitted an invoice
for such fees and expenses at least 10 days before the end of the calendar year
next following the calendar year in which such fees and expenses were incurred;
(iii) the amount of expenses eligible for reimbursement during any calendar year
shall not affect the amount of expenses eligible for reimbursement, or in-kind
benefits to be provided, during any other calendar year; and (iv) the right to
reimbursement shall not be subject to liquidation or exchange for another
benefit.
12.     Successors: Binding Agreement.
(A)     In addition to any obligations imposed by law upon any successor to the
Corporation, the Corporation shall require any successor (whether direct or
indirect, by purchase,merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Corporation expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place. The provisions of this Section 12 shall continue to
apply to each subsequent employer of Executive bound by this Agreement in the
event of any merger, consolidation, or transfer of all or substantially all of
the business or assets of that subsequent employer.
(B)     This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If the Executive shall
die while any amount would be payable to the Executive hereunder (other than
amounts which, by their terms, terminate upon the death of the Executive) if the
Executive had continued to live, the amount, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to the
executors,personal representatives, or administrators of the Executive's estate.
13.     Notices.
For the purpose of this Agreement, notices and all other communications provided
for in the Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notice of change of address shall
be effective only upon actual receipt:
To the Corporation:


Windstream Corporation
4001 Rodney Parham Road
Little Rock, Arkansas 72212
Attention: Chief Executive Officer


To the Executive:


[EXECUTIVE]
[STREET ADDRESS]
[CITY, STATE ZIP CODE]



15

--------------------------------------------------------------------------------




14.     Miscellaneous. Except as otherwise provided in Section 6, no provision
of this Agreement may be modified, waived, or discharged unless such waiver,
modification, or discharge is agreed to in writing and signed by the Executive
and an officer of the Corporation specifically designated by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity,
interpretation,construction, and performance of this Agreement shall be governed
by the laws of the State of Delaware. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state, or local law and any
additional withholding to which the Executive has agreed.
15.     Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
16.     Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have signed this Agreement as of the date set
forth above.
WINDSTREAM CORPORATION
 
By:                                                       
Jeffery R. Gardner
President and CEO
 
EXECUTIVE
                                                            
[EXECUTIVE]





                    





16

--------------------------------------------------------------------------------




EXHIBIT A
******
WAIVER AND RELEASE AGREEMENT
THIS WAIVER AND RELEASE AGREEMENT (this “Waiver and Release”) is entered into by
and between [EXECUTIVE] (“Executive”) and Windstream Corporation (the“Company”)
(collectively, the “Parties”).
WHEREAS, the Parties have entered into a Change-in-Control Agreement dated ____,
20__(the “Agreement”);
WHEREAS, Executive's employment has been or will be terminated on in accordance
with the Agreement;
WHEREAS, Executive is required to sign this Waiver and Release in order to
receive the payment of certain severance benefits under the Agreement following
termination of employment; and
WHEREAS, the Company has agreed to sign this Waiver and Release.
NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Parties agree as
follows:
1.
Subject to Section 4 of this Waiver and Release, this Waiver and Release is
effective on the date hereof and will continue in effect as provided herein.

2.
In consideration of the payments to be made and the benefits to be received by
Executive pursuant to Section 4 of the Agreement (the “Severance Benefits”)
which Executive acknowledges are in addition to payments and benefits to which
Executive would be entitled but for the Agreement (except as otherwise provided
in the Agreement), Executive, on behalf of himself/herself, his/her heirs,
representatives, agents and assigns by dower or otherwise hereby COVENANTS NOT
TO SUE OROTHERWISE VOLUNTARILY PARTICIPATE IN ANY LAWSUIT AGAINST,FULLY
RELEASES, INDEMNIFIES, HOLDS HARMLESS and OTHERWISEFOREVER DISCHARGES (i) the
Company, (ii) any companies controlled by,controlling or under common control
with the Company, and any predecessors,successors or assigns to the foregoing
(together with the Company, the (“Windstream Group”) (iii) the Windstream
Group's compensation, benefit, incentive (including, but not limited to,
individual incentive, project incentive, annual incentive, long-term incentive
and annual bonus), pension, welfare and other plans and arrangements, and any
predecessor or successor to any such plans and arrangements (including the
sponsors,administrators and fiduciaries of any such plan and/or arrangements),
and (iv) any of the Windstream Group's current or former officers, directors,
agents, executives, employees,attorneys, insurers, shareholders, predecessors,
successors or assigns, from any and all actions, charges, claims, demands,
damages or liabilities of any kind or character whatsoever, known or


1

--------------------------------------------------------------------------------




unknown, which Executive now has or may have had whether or not based on or
arising out of Executive's employment relationship with the Windstream Group or
the termination of that employment relationship through the date of execution of
this Waiver and Release, other than workers' compensation claims filed prior to
the date of execution of this Waiver and Release. Executive acknowledges and
understands that in the event Executive files a charge or complaint with the
Equal Employment Opportunity Commission (“EEOC”), the Texas Workforce Commission
Civil Rights Division (“TWCCRD”), the New Mexico Human Rights Commission
(“NMHRC”), or other similar state agency, the Occupational Safety and Health
Administration(“OSHA”), or the Secretary of Labor, Executive shall be entitled
to no relief,reinstatement, remuneration, damages, back pay, front pay, or
compensation whatsoever from the Windstream Group as a result of such charge or
complaint. Executive understands and agrees that he is waiving and releasing any
and all actions and causes of action, suits, debts, claims, complaints and
demands of any kind whatsoever, in law or inequity, including, but not limited
to, the following:
a.
Those arising under any federal, state or local statute, ordinance or common law
governing or relating to the Parties' employment relationship including, but not
limited to, (i) any claims on account of, arising out of or in any way connected
with Executive's hiring by the Windstream Group, employment with the Windstream
Group or the termination of that employment; (ii) any claims alleged or which
could have been alleged in any charge or complaint against the Windstream Group,
including, but not limited to, those with the EEOC,TWCCRD, NMHRC, or other
similar state agency, OSHA and the Secretary of Labor; (iii) any claims relating
to the conduct, including action or inaction, of any executive, employee,
officer, director, agent or other representative of the Windstream Group; (iv)
any claims of discrimination, harassment or retaliation on any basis; (v) any
claims arising from any legal restrictions on an employer's right to separate
its employees; (vi) any claims for personal injury, compensatory or punitive
damages, front pay, back pay, liquidated damages, treble damages,legal and/or
attorneys' fees, expenses and litigation costs or other forms of relief;(vii)
any claims for compensation and benefits; (viii) any cause of action or claim
that could have been asserted in any litigation or other dispute resolution
process,regardless of forum (judicial, arbitral or other), against any employee,
officer,director, agent or other representative of the Windstream Group; (ix)
any claim for, or right to, arbitration, and any claim alleged or which could
have been alleged in any charge, complaint or request for arbitration against
the Windstream Group; (x) any claim on account of, arising out of or in any way
connected with any employment agreement between Executive and the Windstream
Group; (xi)any claim on account of, arising out of or in any way connected with
the alleged termination of Executive's employment without “cause” or for “good
reason”;(xii) any claim on account of, arising out of or in any way connected
with medical, dental, life insurance or other welfare benefit plan coverage; and
(xiii) all other causes of action sounding in contract, tort or other common law
basis,including, but not limited to: (a) the breach of any alleged oral or
written contract;(b) negligent or intentional misrepresentations; (c) wrongful
discharge; (d) just cause dismissal; (e) defamation; (f) interference with
contract or business


2

--------------------------------------------------------------------------------




relationship; (g) negligent or intentional infliction of emotional distress;
(h)promissory estoppel; (i) claims in equity or public policy; (j) assault; (k)
battery;(l) breach of employee handbooks, manuals or other policies; (m) breach
of fiduciary duty; (n) false imprisonment; (o) fraud; (p) invasion of privacy;
(q)whistleblower claims; (r) negligence, negligent hiring, retention or
supervision and (s) constructive discharge; and
b.
Those arising under any law relating to sex, age, race, color, religion,
handicap or disability, harassment, veteran status, sexual orientation,
retaliation, or national origin discrimination including, without limitation,
any rights or claims arising under Title VII of the Civil Rights Act of 1866 and
1964, as amended, 42 U.S.C.§§ 1981 and 2000(e),et seq.; the Civil Rights Act of
1991; the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621,et seq., as amended by the Older Workers Benefit Protection Act; the
Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§12,101,et seq.;
Sections 806 and 1107 of the Sarbanes-Oxley Act of 2002; the Fair Labor
Standards Act of 1938,29 U.S.C. §§ 201,et seq.; the National Labor Relations
Act, 29 U.S.C. §§151,et seq.; the Occupational Safety and Health Act, 29 U.S.C.
§§ 651,et seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§§ 2101, et seq.; the Texas Commission on Human Rights Act, Tex. Lab. Code. Ann.
§§ 21.001,et seq.; Tex.Lab. Code.Ann. §§ 21.051; Tex. Lab. Code. Ann. §§ 21.055,
Texas Workers' Compensation Act; Texas Whistleblower Act, Arkansas Civil Rights
Act, §§ 16‑123,et seq., the Arkansas Equal Pay Law § 11-4 et seq.; the New
Mexico Human Rights Act, N.M. Stat. Ann. §§ 281-1-1,et seq., as such statutes
may be amended from time to time; and

c.
Those arising out of Employee Retirement Income Security Act of 1974, as
amended; and

d.
Those arising out of the Family and Medical Leave Act, 29 U.S.C. §§2601 et seq.;
and

e.
Those arising under the civil rights, labor and employment laws of any
state,municipality or local ordinance; and

f.
Any claim for reinstatement, compensatory damages, back pay, front pay,interest,
punitive damages, special damages, legal and/or attorneys' fees, expenses and
litigation costs including expert fees; and

g.
Any other federal, state or local law that affords employees or individuals
protection of any kind whatsoever.

3.
The Parties acknowledge that it is their mutual and specific intent that this
Waiver and Release fully complies with the requirements of the Older Workers
Benefit Protection Act (29 U.S.C. § 626) and any similar law governing the
release of claims. Accordingly,Executive hereby acknowledges that:


3

--------------------------------------------------------------------------------




a.
Executive has consulted with an attorney prior to executing this Waiver and
Release and acknowledges being given the advice to do so. Executive represents
that Executive has read and fully understands all of the provisions of this
Waiver and Release. Executive represents that Executive is voluntarily signing
this Waiver and Release.

b.
Executive has been offered at least forty-five (45) days in which to review and
consider this Waiver and Release.

c.
Executive waives any right to assert any claim or demand for reemployment with
the Windstream Group.

d.
Executive acknowledges receipt of the attached OWBPA Notice containing the
titles and ages of employees who are eligible and ineligible for this program in
Executive's decisional unit.

4.
Executive has a period of seven (7) calendar days following the execution of
this Waiver and Release during which Executive may revoke this Waiver and
Release by delivering written notice to the Company at the following address:

Mr. David Works
Windstream Corporation
4001 Rodney Parham Road
Little Rock, Arkansas 72212


Once that revocation period has expired, this Waiver and Release shall become
effective and irrevocable as contemplated by Section 7 of the Agreement.
Executive understands that if he revokes this Waiver and Release, it will be
null and void in its entirety, and Executive shall not be entitled to any
Severance Benefits.


5.
Notwithstanding anything herein to the contrary, the sole matters to which the
Waiver and Release do not apply are: (i) Executive's rights of indemnification
and directors and officers liability insurance coverage, if any, to which he was
entitled immediately prior to_________ with regard to his service as an officer
or director of any member of the Windstream Group; (ii) Executive's rights under
any tax-qualified pension or claims for accrued vested benefits under any other
employee benefit plan, policy or arrangement(whether tax-qualified or not)
maintained by the Windstream Group or under the Consolidated Omnibus Budget
Reconciliation Act of 1985; or (iii) Executive's rights under Sections 4 and 5
of the Agreement which are intended to survive termination of employment.

6.
Executive specifically agrees and understands that the existence and terms of
this Waiver and Release are strictly CONFIDENTIAL and that such confidentiality
is a material term of this Waiver and Release. Accordingly, except as required
by law or unless authorized to do so by the Company in writing, Executive agrees
that he shall not communicate,display or otherwise reveal any of the contents of
this Waiver and Release to anyone other than his spouse, attorney or financial
advisor, provided, however, that they are first


4

--------------------------------------------------------------------------------




advised of the confidential nature of this Waiver and Release and Executive
obtains their agreement to be bound by the same. The Company agrees that
Executive may respond to legitimate inquiries regarding his employment with the
Company by stating that the Parties terminated their relationship on an amicable
basis and that the Parties have entered into a confidential Waiver and Release
that prohibits him from further discussing the specifics of his separation.
Nothing contained herein shall be construed to prevent Executive from discussing
or otherwise advising subsequent employers of the existence of any obligations
as set forth in the Agreement. Further, nothing contained herein shall be
construed to limit or otherwise restrict the Windstream Group's ability to
disclose the terms and conditions of this Waiver and Release as may be required
by law or business necessity.
7.
In the event that Executive breaches or threatens to breach any provision of
this Waiver and Release, he agrees that the Windstream Group shall be entitled
to seek any and all equitable and legal relief provided by law, specifically
including immediate and permanent injunctive relief. Executive hereby waives any
claim that the Windstream Group has an adequate remedy at law. In addition, and
to the extent not prohibited bylaw, Executive agrees that the Windstream Group
shall be entitled to an award of all costs and attorneys' fees incurred by the
Windstream Group in any successful effort to enforce the terms of this Waiver
and Release. Executive agrees that the foregoing relief shall not be construed
to limit or otherwise restrict the Windstream Group's ability to pursue any
other remedy provided by law, including the recovery of any actual, compensatory
or punitive damages. Moreover, if Executive pursues any claims against the
Company subject to the foregoing Waiver and Release, Executive agrees to
immediately reimburse the Company for the value of all Severance Benefits
received to the fullest extent permitted by law.

8.
The Parties acknowledge that this Waiver and Release is entered into solely for
the purpose of ending their employment relationship on an amicable basis and
shall not be construed as an admission of liability or wrongdoing by either
Party and that both the Windstream Group and Executive have expressly denied any
such liability or wrongdoing. Executive agrees that he/she is eligible for
re-employment by Windstream Group only by mutual agreement and consent of the
Parties.

9.
Each of the promises and obligations contained in this Waiver and Release shall
be binding upon and shall inure to the benefit of the heirs, executors,
administrators, assigns and successors in interest of each of the Parties.

10.
The Parties agree that each and every paragraph, sentence, clause, term and
provision of this Waiver and Release is severable and that, if any portion of
this Waiver and Release should be deemed not enforceable for any reason, such
portion shall be stricken and the remaining portion or portions thereof should
continue to be enforced to the fullest extent permitted by applicable law.

11.
This Waiver and Release shall be interpreted, enforced and governed under the
laws of the State of Delaware, without regard to any applicable state's choice
of law provisions.


5

--------------------------------------------------------------------------------




12.
Executive represents and acknowledges that in signing this Waiver and Release he
does not rely, and has not relied, upon any representation or statement made by
the Windstream Group or by any of the Windstream Group's employees, officers,
agents,stockholders, directors or attorneys with regard to the subject matter,
basis or effect of this Waiver and Release other than those specifically
contained herein.

13.
This Waiver and Release represents the entire agreement between the Parties
concerning the subject matter hereof, shall supersede any and all prior
agreements which may otherwise exist between them concerning the subject matter
hereof (specifically excluding, however, the post-termination obligations
contained in the Agreement), and shall not be altered, amended, modified or
otherwise changed except by a writing executed by both Parties.

PLEASE READ CAREFULLY. WITH RESPECT TO EXECUTIVE,THIS WAIVER AND RELEASE
INCLUDES A COMPLETE RELEASE OF ALLKNOWN AND UNKNOWN CLAIMS.
IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Waiver and Release on their behalf and
thereby acknowledge their intent to be bound by its terms and conditions.
EXECUTIVE
WINDSTREAM CORPORATION
 
 
Signed:                                                  
Signed:                                                  
Print Name:                                           
Title:                                                      
Date:                                                      
Date:                                                     






6